By Laws WELLS-GARDNER ELECTRONICS CORPORATION (An Illinois Corporation) As amended and restated and in force April 24, 2007 INDEX Page ARTICLE I Offices 1 ARTICLE II Shareholders 1 ARTICLE III Board of Directors 4 ARTICLE IV Officers 8 ARTICLE V Shares, Certificate for Shares and Transfer of Shares 11 ARTICLE VI Dividends 12 ARTICLE VII Contracts, Loans, Checks and Deposits 13 ARTICLE VIII Corporate Seal 13 ARTICLE IX Miscellaneous Provisions 13 ARTICLE X Indemnification 14 ARTICLE XI Amendments 16 ii AMENDED AND RESTATED BYLAWS OF WELLS-GARDNER ELECTRONICS CORPORATION ARTICLE I OFFICES SECTION 1.Principal Office.The principal office of the Corporation in the State of Illinois shall be located at 2701 North Kildare Avenue, in the City of Chicago, State of Illinois. SECTION 2.Other Offices.The Corporation may have and maintain such other business office or offices, either within or without: the State of Illinois, as the Board of Directors may from time to time determine. SECTION 3.Registered Office.The registered office of the Corporation required by the Business Corporation Act of 1983 to be maintained in the State of Illinois may be, but need not be, identical with the principal office of the Corporation in the State of Illinois, and the address of the registered office may be changed from time to time by the Board of Directors. ARTICLE II SHAREHOLDERS SECTION 1.Annual Meeting.The annual meeting of the shareholders of the Corporation, beginning with the year 1981, shall be held on the second Tuesday of May in each year, for the election of directors and for the transaction of such other business as may properly come before the meeting. If the day fixed for the annual meeting shall be a legal holiday, such meeting shall be held on the next succeeding business day. If the election of directors shall not be held on the day designated herein for the annual meeting, or at any adjournment thereof, the Board of Directors shall cause the election to be held at a special meeting of the shareholders as soon thereafter as such meeting can conveniently be convened and held. SECTION 2.Special Meetings.Special meetings of the shareholders may be called by the Chairman of the Board of Directors, the President, the Board of Directors or shareholders holding not less than one-fifth of all of the outstanding shares of the Corporation. SECTION 3.Place of Meetings.The annual meeting of shareholders and all special meetings of shareholders for the election of directors shall be held in the City of Chicago, State of Illinois, either at the principal office of the Corporation or at such other place in said city suitable for the holding of a shareholders’ meeting as shall be designated in the notice thereof. Special meetings of shareholders for a purpose or purposes other than the election of directors may be held at such place, either within or without the State of Illinois, as shall be specified or fixed in the call for such meeting and the notice thereof; provided that a waiver of notice signed by all shareholders may designate any place, either within or without the State of Illinois, as the place for the holding of a special meeting for any purpose or purposes. SECTION 4.Notice of Meeting.Written or printed notice stating the place, day and hour of the meeting of shareholders and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) days (or in a case involving a merger, consolidation, share exchange, dissolution or sale, lease or exchange of assets, not less than twenty (20) days) nor more than sixty (60) days before the meeting, either personally or by mail, by or at the direction of the Chairman of the Board of Directors, the President, the Secretary or the officer or persons calling the meeting, to each shareholder of record entitled to vote at the meeting. If mailed, the notice shall be deemed to be delivered when deposited in the United States mail, addressed to the shareholder at his address as it appears on the records of the Corporation, with postage thereon prepaid. SECTION 5.Waiver of Notice.Whenever any notice is required to be given under the provisions of these bylaws or under the provisions of the Articles of Incorporation or under the provisions of The Business Corporation Act of 1983 of the State of Illinois or otherwise, a waiver thereof in writing, signed by the person or persons entitled to such notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of such notice.
